Citation Nr: 9930114	
Decision Date: 10/22/99    Archive Date: 10/29/99

DOCKET NO.  94-10 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an ulcer.

2.  Entitlement to service connection for a lower back 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel


INTRODUCTION

The appellant had active service from January 1991 to June 
1993.

This matter comes before the Board of Veterans Affairs (the 
Board) on appeal from a September 1993 rating decision, in 
which the St. Petersburg, Florida, Regional Office (RO) of 
the Department of Veterans Affairs (VA) denied service 
connection for an ulcer, gastroenteritis and low back strain.  
The Board remanded these claims in September 1996.  In a 
March 1999 rating decision, the RO granted service connection 
for gastroesophageal reflux disease (gastroenteritis claim), 
and assigned an initial 10 percent disability evaluation.  
This award of service connection constitutes a full award of 
benefits and, due to the absence of a Notice of Disagreement 
regarding the assigned disability rating, the issue of an 
increased rating is not currently on appeal.  Holland v. 
Gober, 10 Vet.App. 433 (1997); see also Grantham v. Brown, 
114 F.3d 1156, 1159 (Fed. Cir. 1997).  The remaining two 
claims, however, have been returned to the Board for further 
appellate review.


FINDINGS OF FACT

1.  There is no competent medical evidence of record that the 
appellant currently manifests peptic ulcer disease.

2.  The appellant's claim of entitlement to service 
connection for an ulcer is not plausible

3.  The appellant's mechanical low back disability stems from 
an in- service injury.



CONCLUSIONS OF LAW

1.  The claim for service connection for an ulcer is not well 
grounded, and there is no further statutory duty to assist 
the appellant in developing facts pertinent to this claim.  
38 U.S.C.A. §§ 5103(a), 5107(a) (West 1991).

2.  A mechanical low back disability was incurred during 
service.  38 U.S.C.A. § 1110, 1131 and 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service connection - ulcer

In making a claim for service connection, the appellant has 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  That is, 
"a plausible claim, one which is meritorious on its own or 
capable of substantiation."  Murphy v. Derwinski, 1 Vet.App. 
78, 81 (1990).  The kind of evidence needed to make a claim 
well grounded depends upon the types of issues presented by 
the claim.  Grottveitt v. Brown, 5 Vet.App. 91 (1993).  For 
some factual issues, competent lay evidence may be 
sufficient; however, where the claim involves issues of 
medical fact, such as medical causation or diagnosis, 
competent medical evidence is required.  Id.

The appellant contends that he currently has a stomach ulcer 
condition which was first manifested, and diagnosed, during 
service.  During his appearance before the RO in July 1994, 
he testified to symptoms of stomach pain, vomiting of blood, 
dehydration, fatigue, burning and occasional blood in his 
stools which first manifested in service.  The symptoms were 
transient but subject to flare- ups.  He was placed on a 
bland diet and prescribed medications such as Tagamet, 
Zantac, Carafate and Gaviscon.  He did not receive any 
special testing such as an x- ray examination or barium 
swallows.  He was told, and assumed by the medications that 
he was prescribed, that he was being treated for a stomach 
ulcer.  With the exception of additional complaint of recent 
weight loss, his symptoms remained the same following his 
discharge from service.

A well grounded claim for service connection requires 
evidence of 1) a current disability as provided by a medical 
diagnosis; 2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and 3) a nexus, 
or link, between the in- service disease or injury and the 
current disability as provided by competent medical evidence.  
See Caluza v. Brown, 7 Vet.App. 498 (1995); see also 
38 C.F.R. § 3.303 (1999); Layno v. Brown, 6 Vet.App. 465 
(1994); Espiritu v. Derwinski, 2 Vet.App. 492 (1992).

Service medical records indeed show treatments for symptoms 
of emesis with and without blood, fatigue, nausea, mid- 
epigastric cramping, and heartburn beginning in April 1991.  
Initial diagnoses included viral syndrome, questionable 
gastritis and questionable "PUD" (peptic ulcer disease) 
which were treated with Maalox Plus, Tigan and Tagamet.  A 
May 15, 1991 gastroenterology examination, conducted in part 
to rule out peptic ulcer disease ("R/O PUD"), indicated a 
diagnosis of "gastroesophageal reflux" disease (GERD).  He 
was prescribed Zantac and his Tagamet prescription was 
discontinued.  Thereafter, he was prescribed additional 
medications of Mylanta and Gaviscon for a condition which 
continued to be variously diagnosed as above.  Screening 
notes on December 21, 1992, January 22, 1993 and March 9, 
1993 records his history of treatment for an "ulcer."  He 
was given assessments which included "probable recurring" 
and "PUD recurrence," but diagnostic testing was not 
performed.

Post- service, a July 1993 VA general examination indicated a 
diagnosis of history of heartburn occurring 1- 2 times per 
week.  An upper gastrointestinal x- ray conducted at that 
time was interpreted as "normal."  Clinical records from 
Lifestream Behavioral Centers, dated from 1993 to 1995, 
report a "history of ulcer."  Emergency room records from 
Florida Waterman Hospital, dated in September 1995, indicated 
a clinical impression of GERD, "possible _____," and 
esophageal stricture, but it was noted that the appellant had 
never been officially studied.  Treatment records from Glenn 
Speth, M.D., also dated in September 1995, revealed an 
impression of "GERD r/o esophagitis."  An August 1997 VA 
stomach examination, which included an upper gastrointestinal 
series examination, showed reflux but no evidence of PUD.

As indicated above, the appellant contends that he has PUD 
which was first manifested, and treated, in service.  His 
service medical records indeed show treatment for symptoms 
for which his military examiners considered diagnoses which 
included GERD and PUD.  However, neither diagnosis was 
confirmed by diagnostic testing, and the assessments of 
"probable recurring" and "PUD recurrence" were clearly 
based upon his lay report of previous treatment for ulcers.  
See generally Swann v. Brown, 5 Vet App 229 (1993) (diagnosis 
based upon lay history can be no better than facts alleged by 
appellant and is insufficient to well ground a claim).  Post- 
service, a VA upper GI x- ray examination confirmed a 
diagnosis of GERD, for which he has now been service 
connected, but failed to find evidence of PUD.  Similarly, 
his private medical records fail to confirm a diagnosis of 
PUD.

In this case, the appellant has failed to submit competent 
evidence of a current diagnosis of PUD.  He has provided his 
own opinion that he currently manifests PUD but, as a lay 
person, he is not qualified to render opinion which requires 
a medical expertise.  Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).  Additionally, his account of what a military 
examiner may have told him regarding his diagnosis is too 
attenuated and inherently unreliable to constitute medical 
evidence.  Robinette v. Brown, 8 Vet.App. 69 (1995).  In the 
absence of a current diagnosis of PUD, there can be no valid 
claim.  Brammer v. Derwinski, 3 Vet.App. 223 (1992).  As 
such, the Board must deny the claim for service connection 
for an ulcer as not well grounded.  See Edenfield v. Brown, 8 
Vet.App. 384 (1996) (en banc) (disallowance of a claim as not 
well grounded amounts to a disallowance of the claim on the 
merits based on insufficiency of evidence).

In a recent decision, the United States Court of Appeals for 
Veterans Claims held that, absent the submission and 
establishment of a well grounded claim, VA cannot undertake 
to assist a claimant in developing facts pertinent to his/her 
claim.  Morton v. West, 12 Vet.App. 477, 486 (1999).  See 
Epps v. Gober, 126 F.3d 1464, 1467 (Fed.Cir. 1997), cert 
denied, ____ U.S. ____,118 S.Ct. 2348, 141 L.Ed.2d 718 
(1998).  However, VA may be obligated under 38 U.S.C.A. § 
5103(a) to advise a claimant of evidence needed to complete 
his or her application.  See Graves v. Brown, 8 Vet.App. 522 
(1996).

Review of the claims folder on appeal clearly shows that the 
appellant has been notified of the type of evidence needed to 
complete his application.  He has testified before the RO, 
and has submitted medical records from his private providers 
of care.  Additionally, VA has provided him a recent stomach 
examination which included upper GI series testing.  The 
Board discerns no additional sources of relevant information 
which may be available concerning the present claims and, 
accordingly, the Board is satisfied that the obligation 
imposed by section 5103(a) has been satisfied.

II.  Service connection - lower back disability

The appellant also contends that he has a current low back 
disability which was first manifested, and treated, during 
active service.  His service medical records do show 
treatment for a strained muscle of the back, manifested by 
complaint of a sharp and pulling pain in the mid- portion of 
the back, following an unloading injury in October 1991.  He 
was prescribed Flexeril, Motrin and duty restrictions for 
"mechanical back pain," manifested by pain and back spasms, 
in June 1992.  In January 1993, he was again treated with 
Flexeril and Motrin due to a diagnosis of "mechanical back 
pain."

During his appearance before the RO in July 1994, the 
appellant testified to intermittent back problems, which 
appeared to be aggravated by strenuous activities, which 
continued following his separation from service.  His private 
medical records from Leesburg Family Medicine, dated in June 
1994, do reflect his complaint of low back pain which 
radiated around the upper part of his hips.  He was tested 
for a possible drug interaction, but his condition resolved 
and no definitive diagnosis was rendered.  In June 1998, a VA 
examiner opined that the appellant suffered from mid and low 
back pain of a musculoskeletal nature which was at least as 
likely as not related to his in- service lifting injury.  
This opinion was based upon physical examination of the 
appellant as well as review of his claims folder.

In this case, the evidence of record clearly shows that the 
appellant was treated, and diagnosed, with mechanical back 
pain in service.  He has testified to continuity of 
symptomatology following service.  See Savage v. Gober, 10 
Vet.App. 488 (1997); 38 C.F.R. § 3.303(b) (1999).  A VA 
examiner's recent diagnosis of "musculoskeletal," or 
mechanical, low back pain is sufficient to establish the 
existence of a current disability.  See generally 38 C.F.R. 
§ 4.71(a), Diagnostic Code 5295 (1999) (noncompensable 
disability rating warranted for lumbosacral strain manifested 
by slight subjective symptoms only).  The VA examiner's 
opinion linking the appellant's mechanical low back pain to 
his in- service injury is unrebutted by any medical evidence 
of record.  See Hanson v. Derwinski, 1 Vet.App. 512 (1991) 
(an appellant is entitled to service connection where he 
submits supportable medical opinion of an etiological 
relationship that is unrebutted by other medical opinion of 
record); see also Sanden v. Derwinski, 2 Vet.App. 97 (1992) 
(a medical basis must be identified at arriving at a 
conclusion which is contrary to one expressed by a trained 
medical professional).  Accordingly, the Board concludes from 
this evidence that the appellant has a mechanical low back 
disability which stems from an in- service injury.




	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for an ulcer is denied.

Service connection for mechanical low back disability is 
granted.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

